FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ROBERT DOUGLAS SMITH,                 Nos. 96-99025
          Petitioner-Appellant,            96-99026
                                           10-99011
               v.
                                         D.C. No.
CHARLES L. RYAN, Warden,            CV-87-00234-CKJ
Arizona, Department of              District of Arizona,
Corrections,                              Tucson
             Respondent-Appellee.

                                          ORDER


                Filed February 17, 2016

    Before: Mary M. Schroeder, Stephen Reinhardt,
      and Consuelo M. Callahan, Circuit Judges.

                        Order
2                      SMITH V. RYAN

                           ORDER

    The opinion filed February 4, 2016 is hereby amended as
follows:

  1. Slip Op. at 1: In the heading, replace “DORA B.
SCHRIRO” with “CHARLES L. RYAN”.

   2. Slip Op. at 1: In the heading, replace “D.C. No. CV-87-
00234-RMB” with “D.C. No. CV-87-00234-CKJ District of
Arizona, Tucson”.

    3. Slip Op. at 4, lines 4-6: Replace “After that hearing the
state trial court denied Smith’s Atkins claim, and the Arizona
Court of Appeal and Arizona Supreme Court affirmed.” with
“After that hearing, the state trial court denied Smith’s Atkins
claim, the Arizona Court of Appeals denied special action
relief, and the Arizona Supreme Court denied Smith’s
petition for review.”